DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as originally filed are currently pending and have been considered below.

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2022.

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, the phrases “the first underarm connection” and “the second underarm connection” lack proper antecedent basis and should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to connect,” “configured to transfer,” and “configured to attach” in claims 5-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely states that the clip is configured to perform these actions but provides no detail on how each clip is particularly capable of performing each function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods (US Pat. 12,895).
Regarding claim 1, Woods discloses an apparatus comprising:
a first shoulder support (C); and
a tether (I) connected to the first shoulder support at a tether first end, the tether including:
a tool attachment (End loop of tether I) at a tether second end; and
a support connector (hook clip as shown) at the tether second end.

Regarding claim 2, Woods further discloses a second shoulder support (C, the figure shows two shoulder supports).

Regarding claim 3, Woods further discloses wherein the first shoulder support is a single shoulder support (shown wherein the left shoulder strap is a single left shoulder strap).

Regarding claim 5, Woods further discloses wherein the support connector includes a clip configured to connect to clothing (the clip as shown is capable of connecting to clothing).

Regarding claim 6, Woods further discloses wherein the clip is configured to transfer at least a portion of a weight of a tool to said user through the clothing (the clip as shown is capable of transferring weight of a tool).

Regarding claim 7, Woods further discloses wherein the clip is configured to connect to pants (the clip as shown is capable of being attached to pants).

Regarding claim 8, Woods further discloses wherein the tool attachment is a clip configured to attach to a camera (the clip as shown is capable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woods as applied to claim 1 above, and further in view of Montalbano (US 5,775,558).
Regarding 9, Woods discloses the device but fails to specify wherein the first shoulder support and the tether are made from leather.
Montalbano teaches an apparatus wherein the straps are made from leather (Column 5, lines 32-33).
From this teaching of Montalbano, it would have been obvious to one of ordinary skill in the art at the time of the invention to use leather for its strength and durability properties.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Crawford (US 2012/0292363).
Regarding claim 10, Woods discloses an apparatus comprising:
a first shoulder support (C);
a second shoulder support (C, the figure shows two shoulder supports);
a tether (I) including a tether first end and a tether second end, the tether first end being connected to the first shoulder support or the second shoulder support (as shown);
a tool attachment (End loop of tether I) connected to the tether second end; and
a support connector (hook clip as shown) connected to the tether second end.
Woods fails to disclose first and second back members and a back pivot member, the first back member being connected to the back pivot member and the second back member being connected to the back pivot member.
Crawford teaches first and second back members connected to a back pivot member (22c connects two opposed rectangular back members as shown in Fig. 2).
From this teaching of Crawford, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the pivot member configuration since the prior art was not as easily adaptable to different sized individuals and providing the pivot member also allows for improved comfort.

Regarding claim 11, Woods further discloses wherein first shoulder support includes a first underarm strip (E) and a first chest strip (C), the first underarm strip and the first chest strip forming a first arm loop, and wherein the second shoulder support includes a second underarm strip and a second chest strip, the second underarm strip and the second chest strip forming a second arm loop (as shown in the Figure).

Regarding claim 12, Woods further discloses wherein the tether is connected to the first shoulder support at the first underarm connection (G) or the second shoulder support at the second underarm connection.

Regarding claim 13, the combination device of Woods and Crawford further disclose wherein the first back member and the second back member are movably attached to the back pivot member along a circumference of the back pivot member (the back members are shown attached along a peripheral/circumferential edge of the pivot member 22c, the flexibility of the straps provides the claimed movability).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Woods and Crawford as applied to claim 10 above, and further in view of McDonald (US 3,258,182).
Regarding claim 14, Woods further discloses wherein the tether is a first tether connected to the first shoulder support (as shown in the Figure), but fails to disclose a second tether connected to the second shoulder support at a second tether first end, the second tether including a second tool attachment and a second support connector at a second tether second end.
McDonald teaches a device with a first and second tether (28, 37).
From this teaching of McDonald, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a second tether to accommodate either a second tool or provide further support for larger items.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose a harness comprising back member including a shoulder tab, a back tab, and an arm tab, the back member being curved between the shoulder tab and the back tab, the back tab and the arm tab, and the arm tab and the shoulder tab in combination with all the limitations in independent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677